Exhibit 10(f)

SUPPLEMENTAL PENSION PLAN

(409A GRANDFATHERED COMPONENT)

For Officers and Managers

of

Union Pacific Corporation

and

Affiliates

(As amended and restated in its entirety effective as of January 1, 1989,

including all amendments adopted through March 1, 2013)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE ONE

 

SCOPE OF SUPPLEMENTAL PLAN AND DEFINITIONS

     2   

ARTICLE TWO

 

AMOUNT AND PAYMENT OF PENSION

     8   

ARTICLE THREE

 

MANNER OF PAYMENT

     28   

ARTICLE FOUR

 

VESTING

     29   

ARTICLE FIVE

 

CERTAIN EMPLOYEE TRANSFERS

     32   

ARTICLE SIX

 

PRE-RETIREMENT SURVIVOR’S BENEFIT

     33   

ARTICLE SEVEN

 

FUNDING

     36   

ARTICLE EIGHT

 

ADMINISTRATION

     37   

ARTICLE NINE

 

AMENDMENT OR TERMINATION

     39   

ARTICLE TEN

 

GENERAL PROVISIONS

     40   

ARTICLE ELEVEN

 

TRANSFERS TO NON-COVERED EMPLOYMENT

     42   

ARTICLE TWELVE

 

CLAIMS PROCEDURE

     43   

 

1



--------------------------------------------------------------------------------

ARTICLE ONE

Scope of Supplemental Plan and Definitions

1.1     Introduction. This Supplemental Plan (409A Grandfathered Component),
amended through January 1, 2009, and as it may hereafter be amended from time to
time, establishes the rights to specified benefits for certain officers and
managers or highly compensated employees who retire or otherwise terminate their
Employment on or after January 1, 1989. The rights of any such individual who
retired or otherwise terminated Employment prior to January 1, 1989 shall be
subject to the terms of the Supplemental Plan as in effect at the date of
retirement or termination, except to the extent otherwise provided herein. This
Supplemental Plan is intended to be a non-qualified supplemental retirement plan
which is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company, pursuant to sections 201, 301 and 401 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and, as such, to be exempt
from the provisions of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA.

1.2     Applicability. The Supplemental Plan was bifurcated into two components,
effective January 1, 2009. As reflected in the terms of this document, one such
component is applicable solely to those benefits that were, as of December 31,
2004, both accrued and fully vested in accordance with the terms of the
Supplemental Plan as in effect on December 31, 2004, which terms were not
materially modified after October 3, 2004. The Supplemental Plan benefit
governed by the terms of this 409A Grandfathered Component generally is
determined by measuring a Participant’s accrued benefit as if he had had a
Separation from Service on the earlier of the date of his actual Separation from
Service or December 31, 2004, and applying the terms of the Supplemental Plan,
the Pension Plan and the various applicable Code limits as of that date (except
as modified herein). With respect to any other amounts accrued under the
Supplemental Plan, the rights of the Participant shall be governed by the
component of the Supplemental Plan known as the “Supplemental Pension Plan (409A
Non-Grandfathered Component) for Officers and Managers of Union Pacific
Corporation and Affiliates, effective January 1, 1989, including all amendments
adopted through January 1, 2009.”

1.3     Definitions. As used in this Supplemental Plan (409A Grandfathered
Component), the following terms have the meanings set forth below, unless a
different meaning is plainly required by the context:

(a)     “Administrator” shall have, on and after February 1, 2013, the same
meaning as “Named Fiduciary-Plan Administration” as such term is defined in the
Pension Plan for Salaried Employees of Union Pacific Corporation and Affiliates.
Prior to February 1, 2013, “Administrator” means the Senior Vice·President-Human
Resources of Union Pacific or, if there is no such Senior Vice President-Human
Resources, such person or persons appointed by the Board of Directors of Union

 

2



--------------------------------------------------------------------------------

Pacific or, in the absence of any such appointment, Union Pacific, who shall
administer this Supplemental Plan.

(b)     “Company” means Union Pacific and any Affiliated Company which is
included in the Supplemental Plan by written action of (i) its board of
directors and (ii) either the Board of Directors of Union Pacific or the
Administrator acting on behalf of the Board of Directors of Union Pacific;
provided, however, that if an Affiliated Company (other than an Affiliated
Company that would remain such if the phrase “100 percent” were substituted for
the phrase “at least 80 percent” in section 1563(a)(1) of the Code, which is
then incorporated by reference in sections 414(b) and (c) of the Code) is
included in the Supplemental Plan by virtue of action by the Administrator,
unless the Board of Directors of Union Pacific ratifies such action not later
than its first regularly scheduled meeting held subsequent to the taking of such
action by the Administrator, such Affiliated Company shall cease to be so
included as of the close of business on the last day of the month in which such
meeting occurs and no employee of such Affiliated Company shall accrue a benefit
under the Supplemental Plan.

(c)     “Early Supplemental Pension Retirement Date” means, subject to Sections
2.9(a)(ii)(B) and (b)(ii)(B), Section 2.10(b)(ii) and Section 2.12(b)(ii), the
date of a Participant’s termination of Employment after he becomes vested in his
Supplemental Plan (409A Grandfathered Component) benefit under Section 4.2,
before his Normal Retirement Date, and after either attaining age 55 and
completing 10 years of Vesting Service or attaining age 65, determined after
taking into account (i) additional service that was credited on or before
October 3, 2004 under Section 1.3(p) and/or (ii) additional years of age, not
exceeding five (5), as was approved on or before October 3, 2004 by the Chief
Executive Officer of Union Pacific prior to the Participant’s termination of
Employment or as was credited to the Participant pursuant to Section 2.7, 2.9,
2.10, 2.11 or 2.12; provided, however that such date does not qualify on or
before December 31, 2004 as an Early Retirement Date under the terms of the
Pension Plan.

(d)     “Early Supplemental Pension” means the pension provided for in
Section 2.2.

(e)     “Effective Date” means January 1, 1989, the effective date of this
document; provided, however, that when a provision of this Supplemental Plan
(409A Grandfathered Component) states an effective date other than January 1,
1989, such stated special effective date shall apply as to that provision.

(f)     “Final Average Compensation” means Final Average Compensation as
determined under Article II of the Pension Plan as of the earlier of the date of
the Participant’s actual Separation from Service or December 31, 2004, assuming
the Participant had a Separation from Service on that date.

(g)     “Incentive Compensation” means:

(i)     incentive compensation awarded to a Participant (and in which the
Participant was vested) on or before December 31, 2004 under the Executive

 

3



--------------------------------------------------------------------------------

Incentive Plan of Union Pacific Corporation and Subsidiaries, as amended and
restated as of April 15, 1988 and as it may thereafter be amended from time to
time and any successor thereto (the “Executive Incentive Plan”);

(ii)     for 1999 and later years, vested incentive compensation foregone by a
Participant on or before October 3, 2004 for an award under the Executive
Incentive Premium Exchange Program of Union Pacific Corporation and
Subsidiaries;

(iii)     such other vested incentive compensation as may be included in
Incentive Compensation for a Participant on or before October 3, 2004 at the
discretion of the Board of Directors of Union Pacific; or

(iv)     the amount of retention stock (or retention units) awarded to a
Participant by the Compensation and Benefits Committee of the Company’s Board of
Directors (or any successor thereto) on or before October 3, 2004 in lieu of a
cash award under the Executive Incentive Plan,

but only to the extent that such incentive compensation or retention stock (or
retention units) is not taken into account in computing the Participant’s Final
Average Compensation for reasons other than the annual compensation limit under
section 401(a)(17) of the Code or the provisions of Alternative II-D set forth
in Section 3.01(c) of the Pension Plan (each as determined as of the earlier of
the date of the Participant’s Separation from Service or December 31, 2004).
Awards of Incentive Compensation shall be taken into account at the time such
awards would have been paid but for the Participant’s election, on or before
October 3, 2004, to forego or defer payment under a plan of the Company or an
Affiliated Company; provided, however, that for purposes of calculating a
Participant’s benefit under this Supplemental Plan (409A Grandfathered
Component) no more than the three highest awards of Incentive Compensation shall
be counted in the Participant’s highest 36 consecutive months of Compensation
determined as of the earlier of the date of the Participant’s Separation from
Service or December 31, 2004, and taking all Incentive Compensation into
account.

(h)     “Normal Supplemental Pension” means the pension provided for in
Section 2.1.

(i)     “Participant” means any Employee of the Company on or after the
Effective Date who is or once was a Covered Employee under the Pension Plan and:

(i)     whose Total Credited Service under Section 1.3(p) includes years that
are not taken into account as Credited Service under the Pension Plan (including
years not taken into account due to application of the provisions of Alternative
II-D set forth in Section 3.01(c) of the Pension Plan) as of December 31, 2004;

(ii)     who has Incentive Compensation within the 120-calendar-month period
immediately preceding the earlier of the date on which the Participant ceases to
be a Covered Employee or December 31, 2004;

 

4



--------------------------------------------------------------------------------

(iii)     whose Final Average Compensation is not fully recognized under the
Pension Plan due to application of the annual compensation limit under section
401(a)(17) of the Code or the provisions of Alternative II-D set forth in
Section 3.01(c) of the Pension Plan, each determined as of the earlier of the
date of the Participant’s Separation from Service or December 31, 2004;

(iv)     whose benefit under the Pension Plan is (or would have been if the
Participant had a Separation from Service on December 31, 2004) reduced as a
result of the limitation described in Section 5.02 of the Pension Plan,
determined no later than December 31, 2004; or

(v)     who is credited with additional years of age as described in
Section 1.3(c)(ii), and

who has been designated by the Administrator as eligible to participate in the
Supplemental Plan.

In the event of the death or incompetency of a Participant, the term shall mean
the Participant’s personal representative or guardian for whatever amounts
remain payable to the Participant under the terms of the Supplemental Plan.

(j)     “Pension Plan” means the Pension Plan for Salaried Employees of Union
Pacific Corporation and Affiliates, as in effect on the earlier of the date of
the Participant’s Separation from Service or December 31, 2004, unless the
context indicates otherwise.

(k)     “Postponed Supplemental Pension” means the pension provided for in
Section 2.3.

(l)     “Special 1990-1992 Window Participant” means a Pension Plan participant
who retired under an early retirement window program described in Section 6.07
or 6.09 of the Pension Plan and who was prohibited under Section 6.12 (prior to
1999, Section 6.11) of the Pension Plan from receiving the benefits of the
window program in any payment from the Pension Plan made for a month prior to
November 1, 1994.

(m)     “Supplemental Plan” shall mean the Supplemental Pension Plan for
Officers and Managers of Union Pacific Corporation and Affiliates, as amended
and restated effective January 1, 1989, and as it may thereafter be amended from
time to time. The Supplemental Plan is comprised of the following components,
each of which is set forth in a separate document: (1) The Supplemental Pension
Plan (409A Grandfathered Component) for Officers and Managers of Union Pacific
Corporation and Affiliates, and (2) The Supplemental Pension Plan (409A
Non-Grandfathered Component) for Officers and Managers of Union Pacific
Corporation and Affiliates.

(n)     “Surviving Spouse” means:

 

5



--------------------------------------------------------------------------------

(i)     where payments to the Participant have not begun under the Supplemental
Plan at the time of the Participant’s death, the spouse who was legally married
to the Participant continuously during the 12 months ending on the date of the
Participant’s death;

(ii)     where payments to the Participant have begun under the Supplemental
Plan prior to January 1, 1995 and prior to the Participant’s death, the spouse
who was legally married to the Participant continuously during the 12 months
ending on the date that such payments began or who was legally married to the
Participant on the date such payments began and for a period of at least 12
months ending on or before the date of the Participant’s death;

(iii)     where payments to the Participant have begun under the Supplemental
Plan on or after January 1, 1995 but prior to the Participant’s death:

(A) in the case of a Participant whose Supplemental Plan and Pension Plan
benefit began on the same date or who is not vested in a Pension Plan benefit,
the spouse who was legally married to the Participant on the date that his
Supplemental Plan payments began;

(B) in the case of a Participant whose Supplemental Plan benefits began on a
date earlier than the date on which his Pension Plan benefits began, the spouse
who was legally married to the Participant on the date his Pension Plan benefits
began; or

(C) in the case of a Participant whose Supplemental Plan benefits began but
whose vested Pension Plan benefits had not started prior to this death, the
spouse who was legally married to the Participant on the date of his death;

provided, however, that, for benefits starting before July 25, 2002, the
Surviving Spouse shall be determined as described in this paragraph (iii) unless
the Administrator advised the Participant to the contrary.

(o)     “Surviving Spouse’s Pension” means the pension provided for in
Section 2.4.

(p)     “Total Credited Service” means:

(i)     all years of Credited Service (and portions thereof) as of December 31,
2004 as set forth in the Article IV of the Pension Plan, including Credited
Service for years of Employment as of December 31, 2004 that are not taken into
account under the Pension Plan solely due to application of the provisions of
Alternative II-D set forth in Section 3.01(c) of the Pension Plan;

(ii)     such additional years of training prior to the Participant’s Employment
Commencement Date, as may have especially qualified the Participant for service
with the Company, as determined by the Board of Directors, in its sole
discretion, and which were awarded on or before October 3, 2004;

 

6



--------------------------------------------------------------------------------

(iii)     such additional years of service, not exceeding five (5), as may be
approved by the Chief Executive Officer of Union Pacific prior to the
Participant’s termination of Employment, and which were awarded on or before
October 3, 2004; and

(iv)     such additional years of service as may be credited to the Participant
on or before December 31, 2004 pursuant to Section 2.7, 2.9, 2.10, 2.11 or 2.12.

(q)     “Total Offset Service” means (i) all years of “offset service”
(including portions thereof) as of December 31, 2004 and as set forth in Article
V of the Pension Plan, including years of offset service for years of Employment
as of December 31, 2004 that are not taken into account under the Pension Plan
solely due to application of the provisions of Alternative II-D set forth in
Section 3.01(c) of the Pension Plan; and (ii) any additional years as credited
in accordance with Section 1.3(p)(ii), (iii) or (iv).

(r)     “Union Pacific” means Union Pacific Corporation, or any successor to
that corporation.

(s)     “Vesting Service” means (i) all years of Vesting Service (including
portions thereof) as set forth in Article IV of the Pension Plan; and (ii) any
additional years as credited in accordance with Section 1.3(p)(ii), (iii) or
(iv).

(t)     All other capitalized terms shall have the respective meanings set forth
in the definition provisions of Article II of the Pension Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE TWO

Amount and Payment of Pension

2.1     Normal Supplemental Pension. Subject to the provisions of Articles
Three, Five and Eleven, a Participant retiring on a Normal Retirement Date under
the Pension Plan (including a Participant who has become a Disabled Participant
under the Pension Plan and who ceases to be such on the Normal Retirement Date)
shall be entitled to receive a Normal Supplemental Pension, in the form of a
single life annuity commencing on the Participant’s Normal Retirement Date,
equal to the excess, if any, of:

(a)     the annual Accrued Benefit payable at Normal Retirement Date computed on
the basis of the formula provided in Section 5.01 of the Pension Plan as of the
earlier of the Participant’s actual Separation from Service or December 31, 2004
(assuming the Participant had a Separation from Service on that date),
determined without regard to the limitation described in Section 5.02 of the
Pension Plan (determined no later than December 31, 2004), and including under
such formula any amounts of Final Average Compensation that were excluded from
consideration for the Participant under the Pension Plan and all Incentive
Compensation payable to the Participant within the 120-calendar-month period
immediately preceding the date on which the Participant ceases to be a Covered
Employee (or, if earlier, December 31, 2004), and utilizing Total Credited
Service up to 40 years in place of Credited Service under Article IV of the
Pension Plan and Total Offset Service up to 40 years in place of “offset
service” under Article V of the Pension Plan, over

(b)     the annual nonforfeitable Accrued Benefit payable at Normal Retirement
Date actually determined to be due under the terms of the Pension Plan, as of
the earlier of the date of the Participant’s Separation from Service or
December 31, 2004.

For purposes of determining benefits under the Supplemental Plan (409A
Grandfathered Component), any actuarial adjustments for a delay in the
commencement of payment beyond the Normal Retirement Date or otherwise that
apply under the Pension Plan in calculating the benefit described in (b), above,
shall also apply to calculate the benefit described in (a), above. Such
actuarial adjustments shall be applied in a manner that does not cause benefits
due under this 409A Grandfathered Component after December 31, 2004 to become
subject to section 409A of the Code.

2.2     Early Supplemental Pension.

(a)     Participant Retires on Early Retirement Date. The following provisions
apply to a Participant retiring on an Early Retirement Date under the Pension
Plan on or before December 31, 2004, or who retires on an Early Retirement Date
under the Pension Plan after December 31, 2004 and who was eligible to retire on
an Early Retirement Date as of December 31, 2004 if he had Separated from
Service on such date:

 

8



--------------------------------------------------------------------------------

(i)     Benefit Payable on Normal Retirement Date. Subject to the provisions of
Articles Three, Five and Eleven, a Participant retiring on such an Early
Retirement Date under the Pension Plan shall be entitled to receive a Normal
Supplemental Pension in the form of a single life annuity commencing at Normal
Retirement Date, computed in accordance with Section 2.1 based on Total Credited
Service, Total Offset Service, etc. A Participant retiring on an Early
Retirement Date shall include a Participant who has become a Disabled
Participant under the Pension Plan and who ceases to be a Disabled Participant
on an Early Retirement Date.

(ii)     Benefit Payable on Early Retirement Date. In lieu of the benefit
described in (i), above, subject to the provisions of Articles Three, Five and
Eleven, such Participant may receive an Early Supplemental Pension, in the form
of a single life annuity commencing at the date prior to his Normal Retirement
Date on which he elects to start his pension under the Pension Plan. The Early
Supplemental Pension shall be computed in the same manner as the Normal
Supplemental Pension, but with the amounts described in Sections 2.1(a) and
(b) adjusted for payment as of the early benefit start date in accordance with
Section 6.03 of the Pension Plan, taking into account any additional years of
age described in Section 1.3(c)(ii) for purposes of adjusting both the gross and
offset portions of the benefit in Section 2.1(a) (except as provided otherwise
in Section 2.11 or 2.12).

(b)     Participant Retires on Early Supplemental Pension Retirement Date. The
following provisions apply to a Participant retiring on an Early Supplemental
Pension Retirement Date on or before December 31, 2004, or who retires on an
Early Supplemental Pension Retirement Date after December 31, 2004 and who was
eligible to retire on an Early Supplemental Retirement Date as of December 31,
2004 if he had Separated from Service on such date:

(i)     Participant Is Eligible to Start Pension Plan Benefit. Subject to the
provisions of Articles Three, Five and Eleven, a Participant retiring on such an
Early Supplemental Pension Retirement Date who is (or would have been) eligible
to start a benefit under the Pension Plan upon the earlier of his retirement or
December 31, 2004 may receive a Normal or Early Supplemental Pension as
described in subsection (a); provided, however, that, for purposes of
determining the Early Supplemental Pension as described in (a)(ii), above:

(A)     the amount described in Section 2.1(a) shall be adjusted for payment as
of the early benefit start date in accordance with Section 6.03 of the Pension
Plan, taking into account any additional years of age described in
Section 1.3(c)(ii) for purposes of adjusting both the gross and offset portions
of the benefit in Section 2.1(a) (except as provided otherwise in Section 2.11
or 2.12); and

(B)     the amount described in Section 2.1(b) shall be adjusted for payment as
of the early benefit start date in accordance with Section 6.04 of the Pension
Plan.

 

9



--------------------------------------------------------------------------------

(ii)     Participant Is Not Eligible to Start Pension Plan Benefit. Subject to
the provisions of Article Three, Five and Eleven, a Participant retiring on an
Early Supplemental Pension Retirement Date who either is not (or would not have
been) vested in or eligible to start a benefit under the Pension Plan upon the
earlier of his retirement or December 31, 2004 shall receive an Early
Supplemental Pension, in the form of a single life annuity commencing on the
first day of the month following his Early Supplemental Pension Retirement Date,
the amount of which shall be determined as follows:

(A)     Prior to the earliest date, if any, that the Participant is eligible to
start benefits under the Pension Plan, the Early Supplemental Pension payable
under this provision shall be computed in the same manner as the Normal
Supplemental Pension, except that:

(I)     the amount described in Section 2.1(a) shall be adjusted for payment as
of the early benefit start date as described in Section 6.03 of the Pension Plan
for Pension Plan payments starting on an Early Retirement Date, taking into
account any additional years of age described in Section 1.3(c)(ii) for purposes
of adjusting both the gross and offset portions of the benefit in Section 2.1(a)
(except as provided otherwise in Section 2.11 or 2.12); and

(II)     the amount described in Section 2.1(b) shall be zero for purposes of
determining the Early Supplemental Pension payable prior to the earliest date,
if any, on which the Participant is eligible to start benefits under the Pension
Plan.

(B)     On and after the earliest date, if any, that the Participant is eligible
to start benefits under the Pension Plan, the Early Supplemental Pension shall
equal the excess of:

(I)     the amount described in Section 2.2(b)(ii)(A)(I), above, calculated as
of the early benefit start date on which payments under the Supplemental Plan
(409A Grandfathered Component) began, over

(II)     the amount described in Section 2.1(b) reduced for early payment in
accordance with Section 6.04 of the Pension Plan as of such “earliest date”
whether or not the Participant’s Pension Plan benefit starts on that date.

Effective for benefits starting before July 25, 2002, payments under this
subparagraph (b)(ii) were made as described above unless the Administrator
advised the Participant to the contrary.

2.3     Postponed Supplemental Pension. Subject to the provisions of Articles
Three, Five and Eleven, a Participant who retires on a Postponed Retirement Date
shall be entitled to a Postponed Supplemental Pension, in the form of a single
life annuity commencing at the Postponed Retirement Date, which is equal to the
Normal Supplemental Pension, computed in accordance with Section 2.1 based on
his Total Credited Service, Total Offset Service, etc. as of the Participant’s
Postponed Retirement

 

10



--------------------------------------------------------------------------------

Date (instead of his Normal Retirement Date), or, if earlier, as of his Required
Beginning Date. If a Participant’s benefits begin on his Required Beginning Date
and prior to his termination of Employment, the Participant’s benefits shall be
adjusted thereafter as described in Section 8.06 of the Pension Plan.

2.4     Surviving Spouse’s Pension (Post-Retirement Automatic Survivor Annuity).

(a)     The Surviving Spouse of a Participant who dies while receiving a Normal
or Postponed Supplemental Pension or an Early Supplemental Pension determined
under Section 2.2(a) on a date that qualifies as an Early Retirement Date shall
be entitled to a Surviving Spouse’s Pension equal to one-half of the single life
annuity amount of the Normal, Early, or Postponed Supplemental Pension payable
to such deceased Participant under the Supplemental Plan (409A Grandfathered
Component). Such Surviving Spouse’s Pension shall be payable to such Spouse in
equal monthly payments for life, commencing on the first day of the month
immediately following the death of such Participant.

(b)     The Surviving Spouse of a Participant who dies while receiving an Early
Supplemental Pension determined under Section 2.2(b), on an Early Supplemental
Pension Retirement Date (i.e., a date that does not qualify as an Early
Retirement Date), shall be entitled to a Surviving Spouse’s Pension. The
Surviving Spouse’s Pension shall be payable in equal monthly payments for the
Surviving Spouse’s life, commencing on the first day of the month immediately
following the Participant’s death, which shall equal one-half of the single life
annuity amount calculated for the Participant under Section 2.2(b)(i)(A) or
2.2(b)(ii)(A)(I), as appropriate, as of the Participant’s early benefit start
date; provided, however, that monthly payments to the Surviving Spouse shall be
reduced by any pre-retirement survivor benefit that the Surviving Spouse is
entitled to receive from the Pension Plan attributable to the Participant’s
accrued benefit under the Pension Plan as of the earlier of the Participant’s
Separation from Service or December 31, 2004 from the earliest date following
the Participant’s death that such survivor benefit is payable from the Pension
Plan, even if benefits to the Surviving Spouse have not started on that earliest
date. Effective for benefits starting before July 25, 2002, payments under this
subsection (b) were made as described above unless the Administrator advised the
Participant and/or Surviving Spouse to the contrary.

(c)     The Surviving Spouse’s Pension described in this Section 2.4 is payable
in addition to any other death benefit that may be payable to the Surviving
Spouse or other beneficiary of the Participant under the form of payment in
which the Participant’s Supplemental Pension is paid pursuant to Article Three.
However, except with respect to Participants who qualify for the enhancements
described in Sections 2.7, 2.9, 2.10, 2.11 or 2.12, in no event shall the
Surviving Spouse who is entitled to the Surviving Spouse’s Pension, if also
designated as the Participant’s beneficiary under a joint and survivor annuity
payable under the Supplemental Plan, receive a total benefit from the
Supplemental Plan that is more than 100% of the retirement income otherwise
payable to the Participant under the Supplemental Plan.

 

11



--------------------------------------------------------------------------------

2.5     Suspension of Benefits.

(a)     Date of Benefit Suspension. Notwithstanding any provisions of Article
Two or Article Four to the contrary, the payment of the pension to which a
Participant is otherwise entitled under the Supplemental Plan (409A
Grandfathered Component) shall be suspended during any period for which payment
of a pension to which such Participant may otherwise be entitled under the
Pension Plan is (or would be) suspended under the terms of the Pension Plan due
to such Participant’s return to Employment. The pension payable to the
Participant under the Supplemental Plan (409A Grandfathered Component) which has
been suspended shall resume on the same date as payments to the Participant
under the Pension Plan resume (or would resume if the Participant had been
entitled to such a pension, or the terms of the Pension Plan as in effect on
October 3, 2004 applied to the payments to the Participant under the Pension
Plan).

(b)     Resumption of Payments. Upon the resumption of payment of such pension
hereunder to such Participant, the resumed benefits shall be recalculated taking
into account any increases in the Participant’s Total Credited Service, Total
Offset Service, Incentive Compensation, age and so forth. However, no actuarial
or other adjustment shall be made to reflect such suspension. The resumed
benefit shall be offset, in a manner prescribed by the Administrator, by (i) any
benefit paid during a month in which benefits should have been suspended but
were not, which has not previously been repaid to the Company by the
Participant, and (ii) the Actuarial Equivalent of any benefits paid prior to
Normal Retirement Date.

(c)     Form of Resumed Payments. The resumed payments (including any additional
benefits earned during the period of suspension on or before December 31, 2004)
under the Supplemental Plan (409A Grandfathered Component) shall be paid to the
Participant in the same form of payment as the Participant elects for his
resumed payments under the Pension Plan. If the Participant is not entitled to
any benefits under the Pension Plan, the resumed payments under the Supplemental
Plan (409A Grandfathered Component) shall resume in the same form of payment in
effect for the Participant before payments were suspended.

2.6     Benefits for Special 1990-1992 Window Participants. Each Special
1990-1992 Window Participant (or the Surviving Spouse or other beneficiary of a
Special 1990-1992 Window Participant) shall receive from the Supplemental Plan
(409A Grandfathered Component) in each month the individual receives a payment
from the Pension Plan prior to November 1, 1994, an amount equal to the excess
of:

(a)     the amount that would have been payable to the individual from the
Pension Plan for that month, had the provisions of Section 6.12 (prior to 1999,
Section 6.11) of the Pension Plan not applied; over

(b)     the amount actually paid to the individual from the Pension Plan for
that month.

 

12



--------------------------------------------------------------------------------

2.7     Window Benefits for Highly Compensated Employees. Each Participant who
was a Covered Employee under the Pension Plan, who retired under an early
retirement window program described in Section 6.06, 6.07 or 6.09 of the Pension
Plan but on the relevant date was excluded from participation in the Pension
Plan pursuant to Section 3.01(c) of the Pension Plan or was excluded from
participation in the window program due to his status as an officer, shall be
deemed for all purposes under the Supplemental Plan (409A Grandfathered
Component) to have the additional years of service and the additional years of
age that would have been credited to the Participant under the Pension Plan
pursuant to such program if Section 3.01(c) of the Pension Plan had not applied
to the Participant; provided, however, that service credited pursuant to this
Section shall not cause the Participant’s Total Credited Service or Total Offset
Service to exceed 40 years, and no Participant’s deemed age shall exceed 65
years.

2.8     1991 Cost-of-Living Increase. Effective December 1, 1991, the monthly
benefit payment to any person who is (a) a former employee of the Company then
receiving retirement benefits under this Supplemental Plan (409A Grandfathered
Component) (regardless of the employee’s termination date), or (b) a beneficiary
or surviving spouse then receiving death benefits under this Supplemental Plan
(409A Grandfathered Component) shall be increased by the percentage shown in the
following table.

 

Participant’s Benefit Start Date or

Surviving Spouse’s Benefit Start

Date for Pre-Retirement Death Benefits

  

Increase in Supplemental Pension

1978 or earlier

   19%

1979

   16%

1980

   13%

1981

   10%

1982

   7%

1983

   6%

1984

   5%

1985

   4%

1986

   3%

1987

   2%

1988 or later

   0%


However, such increase shall only be applied to the portion, if any, of the
amount being received due to participation in this Supplemental Plan (409A
Grandfathered Component) that does not exceed the difference between $108,963
per year and the amount being received by such person under the Pension Plan as
increased by resolutions of the Board of Directors of Union Pacific unanimously
adopted on June 27, 1974 and May 31, 1979 (before adjustment to reflect the
increases effective December 1, 1991).

 

13



--------------------------------------------------------------------------------

2.9     1999 Window Program.

(a)     1999 5x5 Program.

(i)     Effective July 1, 1999, the benefit enhancements described in subsection
(ii) shall be provided to any Participant who is a Covered Employee under the
Pension Plan who satisfies the requirements of (i)(A) and (B).

(A)     The requirements of this subparagraph are satisfied by a Covered
Employee:

(I)     whose 1998 Compensation, as defined in Section 2.18(c) of the Pension
Plan, is at least $110,000 and whose annual salary rate as of July 1, 1999 is
less than $140,000;

(II)     who is at least age 55 by July 1, 2000;

(III)     whose most recent date of hire as an Employee is before June 30, 1994;

(IV)     who, as of July 1, 1999, is not a loaned executive, is not on long-term
disability under the Union Pacific Long-Term Disability Plan, has not previously
been accepted to participate in a voluntary force reduction program, does not
have an existing termination agreement in effect or is not on a leave of absence
(except those granted a leave under the Family and Medical Leave Act or as an
accommodation under the Americans with Disabilities Act);

(V)     who agrees to terminate employment with the Company and all Affiliated
Companies on the date selected by the Company, which date shall not occur after
July 15, 2000, and continues to provide satisfactory service as determined by
the Company until that date; and

(VI)     who elects to receive the benefit enhancements described in subsection
(ii) during the period beginning July 1, 1999, and ending July 31, 1999, by
submission of a written election and execution of other documents, including a
waiver of any and all rights or claims (other than to benefits under the
Supplemental Plan (409A Grandfathered Component) or the Pension Plan) that the
Employee may have against Company and any Affiliated Company, the Supplemental
Plan, the Pension Plan and their officers, agents and employees, in the form and
manner prescribed by the Company and does not revoke such waiver within the time
prescribed by the Company.

(B)     The requirements of this paragraph are satisfied by a Covered Employee
who, as of May 18, 1999, is employed in one of the following departments,
provided that the number of Covered Employees of such department satisfying
paragraph (A) or the comparable requirements set forth in the Pension Plan for
Covered Employees whose 1998 Compensation, as defined in Section 2.18(c) of the
Pension Plan, is less than $110,000 do not exceed the department’s numerical
limit set

 

14



--------------------------------------------------------------------------------

forth below. The departments referred to below consist entirely of Union Pacific
Railroad Company Covered Employees, unless indicated to the contrary.

 

Departments

 

   Departmental    
Limit

 

 

Corporate Relations (excluding Government Affairs)

 

   4

 

Engineering (excluding employees who report directly to a Regional office)

 

   80

 

Finance (excluding Accounting, Real Estate and Tax)

 

   3

 

Human Resources – Development & Training

 

   5

 

Human Resources - Other

 

   8

 

Information Technologies/Union Pacific Technologies (excluding UPT employees
working exclusively on commercial business)

 

   100

 

Labor Relations

 

   24

 

Law (excluding Little Rock)

 

   10

 

Marketing & Sales - Damage Prevention

 

   3

 

Marketing & Sales - Marketing Services (including NDMC)

 

   20

 

Marketing & Sales - NCSC (excluding ICSC)

 

   13

 

Marketing & Sales - Agricultural Products

 

   7

 

Mechanical - Car (excluding employees who report directly to a Regional office)

 

   15

 

Mechanical - Locomotive (excluding employees who report to directly to a
Regional office)

 

   18

 

Network Design and Integration

 

   20

 

Risk Management - Police

 

   10

 

Risk Management - Other

 

   21

 

Supply

 

   21

 

Operating Support Services/Quality

 

   6

In the event the number of Covered Employees satisfying paragraph (A) or the
comparable requirements set forth in the Pension Plan for Covered Employees
whose 1998 Compensation, as defined in Section 2.18(c) of the Pension Plan, is
less than

 

15



--------------------------------------------------------------------------------

$110,000 exceeds a Departmental Limit, such Covered Employees shall be ranked
based upon their combined age and Vesting Service (as determined under Article
IV of the Pension Plan), as of July 1, 1999, and the benefit enhancements
described in subsection (ii) or in the Pension Plan shall be provided to the
Covered Employees with the greatest combined age and Vesting Service up to the
Departmental Limit.

(ii)     Each Covered Employee described in subsection (i) shall:

(A)     for purposes of calculating Vesting Service, Total Credited Service and
Total Offset Service and determining actuarial reductions for payments beginning
before Normal Retirement Date, receive an additional 5 years of service (up to a
maximum of 40 years of service) and shall be deemed to have attained an age 5
years older than his actual age (up to a maximum of age 65),

(B)     be treated as having satisfied the requirements to have an Early
Supplemental Pension Retirement Date if he has not satisfied the requirements to
have an Early Retirement Date under the Pension Plan, and

(C)     be treated as having been a Covered Employee for 60 full consecutive
months for purposes of applying Section 4.02(c)(3) of the Pension Plan when
calculating Total Credited Service and Total Offset Service under this
Supplemental Plan (409A Grandfathered Component).

(b)     1999 5x5 Program II.

(i)     Effective December 1, 1999, the benefit enhancements described in
subsection (ii) shall be provided to any Participant who is a Covered Employee
under the Pension Plan who satisfies the requirements of (i)(A) and (B).

(A)     The requirements of this subparagraph are satisfied by a Covered
Employee:

(I)     whose 1998 Compensation, as defined in Section 2.18(c) of the Pension
Plan, is at least $110,000 and whose annual salary rate as of December 1, 1999
is less than $140,000 (but excluding any Covered Employee in the Marketing and
Sales Department whose annualized 1999 base salary is more than $85,000);

(II)     who is at least age 55 by July 1, 2000;

(III)     whose most recent date of hire as an Employee is before June 30, 1994;

(IV)     who, as of December 1, 1999, is not a loaned executive, is not on
long-term disability under the Union Pacific Long-Term Disability Plan, has not
previously been accepted to participate in a voluntary force reduction program,
does not have an existing termination agreement in effect or is not on a leave

 

16



--------------------------------------------------------------------------------

of absence (except those granted a leave under the Family and Medical Leave Act
or as an accommodation under the Americans with Disabilities Act);

(V)     who agrees to terminate employment with the Company and all Affiliated
Companies on the date selected by the Company, which date shall not occur after
July 15, 2000, and continues to provide satisfactory service as determined by
the Company until that date; and

(VI)     who elects to receive the benefit enhancements described in subsection
(ii) during the period beginning December 1, 1999, and ending December 31, 1999,
by submission of a written election and execution of other documents, including
a waiver of any and all rights or claims (other than to benefits under the
Supplemental Plan (409A Grandfathered Component) or the Pension Plan) that the
Employee may have against the Company and any Affiliated Company, the
Supplemental Plan, the Pension Plan and their officers, agents and employees, in
the form and manner prescribed by the Company, and does not revoke such waiver
within the time prescribed by the Company.

(B)     The requirements of this subparagraph are satisfied by a Covered
Employee who, as of December 1, 1999, is employed in one of the following
departments, provided that the number of Covered Employees of such department
satisfying paragraph (A) or the comparable requirements set forth in the Pension
Plan for Covered Employees whose 1998 Compensation, as defined in
Section 2.18(c) of the Pension Plan, is less than $110,000 do not exceed the
department’s numerical limit set forth below. The departments referred to below
consist entirely of Union Pacific Railroad Company Covered Employees, unless
indicated to the contrary.

 

Departments

 

   Departmental    
Limit

 

 

Western Regional Staff (excluding Service Unit staff)

 

   5

 

Northern Regional Staff (excluding Service Unit staff)

 

   19

 

Southern Regional Staff (excluding Service Unit staff)

 

   5

 

Commissary Services

 

   3

 

Information Technologies/Union Pacific Technologies (excluding UPT employees
working exclusively on commercial business)

 

   51

 

Marketing & Sales - Commodity Groups

 

   11

 

Marketing & Sales - Marketing Services (including NDMC)

 

   10

 

Supply

 

   8

 

17



--------------------------------------------------------------------------------

In the event the number of Covered Employees satisfying paragraph (A) or the
comparable requirements set forth in the Pension Plan for Covered Employees
whose 1998 Compensation, as defined in Section 2.18(c) of the Pension Plan, is
less than $110,000 exceeds a Departmental Limit, such Covered Employees shall be
ranked based upon their combined age and Vesting Service (as determined under
Article IV of the Pension Plan), as of December 1, 1999, and the benefit
enhancements described in subsection (ii) or in the Pension Plan shall be
provided to the Covered Employees with the greatest combined age and Vesting
Service up to the Departmental Limit.

(ii)     Each Covered Employee described in subsection (a) shall:

(A)     for purposes of calculating Vesting Service, Total Credited Service and
Total Offset Service and determining actuarial reductions for payments beginning
before Normal Retirement Date, receive an additional 5 years of service (up to a
maximum of 40 years of service) and shall be deemed to have attained an age 5
years older than his actual age (up to a maximum of age 65),

(B)     be treated as having satisfied the requirements to have an Early
Supplemental Pension Retirement Date if he has not satisfied the requirements to
have an Early Retirement Date under the Pension Plan,

(C)     be treated as having been a Covered Employee for 60 full consecutive
months for purposes of applying Section 4.02(c)(3) of the Pension Plan when
calculating Total Credited Service and Total Offset Service under this
Supplemental Plan (409A Grandfathered Component), and

(D)     for purposes of calculating benefits payable under this Supplemental
Plan (409A Grandfathered Component), have the Railroad Retirement Annuity used
for his governmental offset described in Section 5.01(b) of the Pension Plan
determined as if his termination of Employment occurred on December 31, 1999.

2.10     2000 VERP

(a)     Effective April 1, 2000, the benefit enhancements described in
subsection (b) shall be provided to any Participant who is a Covered Employee
under the Pension Plan who satisfies the requirements of (a)(i) and (ii).

(i)     The requirements of this subparagraph are satisfied by a Covered
Employee:

(A)     whose 1999 Compensation, as defined in Section 2.18(c) of the Pension
Plan, is at least $110,000 and whose annual salary rate as of April 1, 2000 is
less than $140,000;

(B)     who is at least age 55 by December 31, 2000;

(C)     whose most recent date of hire as an Employee is on or before March 31,
1995;

 

18



--------------------------------------------------------------------------------

(D)     who, as of April 1, 2000, is not a loaned executive, is not on long-term
disability under the Union Pacific Long-Term Disability Plan, has not previously
been accepted to participate in a voluntary force reduction program, does not
have an existing termination agreement in effect or is not on a leave of absence
(except those granted a leave under the Family and Medical Leave Act or as an
accommodation under the Americans with Disabilities Act);

(E)     who agrees to terminate employment with the Company and all Affiliated
Companies on the date selected by the Company, which date shall not occur after
December 31, 2000, and continues to provide satisfactory service as determined
by the Company until that date; and

(F)     who elects to receive the benefit enhancements described in subsection
(b) during the period beginning April 1, 2000, and ending April 30, 2000, by
submission of a written election and execution of other documents, including a
waiver of any and all rights or claims (other than to benefits under the
Supplemental Plan (409A Grandfathered Component) or the Pension Plan) that the
Employee may have against the Company and any Affiliated Company, the
Supplemental Plan, the Pension Plan and their officers, agents and employees, in
the form and manner prescribed by the Company, and does not revoke such waiver
within the time prescribed by the Company.

(ii)     The requirements of this subparagraph are satisfied by a Covered
Employee who, as of April 1, 2000, is employed in one of the following
departments, provided that the number of Covered Employees of such department
satisfying subparagraph (i) or the comparable requirements set forth in the
Pension Plan for Covered Employees whose 1999 Compensation, as defined in
Section 2.18(c) of the Pension Plan, is less than $110,000 do not exceed the
department’s numerical limit set forth below. The departments referred to below
consist entirely of Union Pacific Railroad Covered Employees, unless indicated
to the contrary.

 

Department

 

   Total Eligible    
Employees    

 

   Departmental    
Limit    

 

Network Design & Integration - Business Planning (Bulk), Service Scheduling

   2    2

 

 

Network Design & Integration - Car Management

 

   8    4

 

Harriman Dispatching Center - Administrative Support in Locomotive Management,
Bulk Operations & Operations Support - Administration

 

   2    1

 

Harriman Dispatching Center - Directors in Locomotive Management, Bulk
Operations and Operations Support - Administration

   2    1 Harriman Dispatching Center - Managers in Locomotive Management, Bulk
Operations and Operations Support    21    8

 

19



--------------------------------------------------------------------------------

Department

 

   Total Eligible    
Employees    

 

   Departmental    
Limit    

 

- Administration

 

         

 

Mechanical Department- Car - Perishables - UPFE

 

   4    4

 

Risk Management - UPRR - Police

 

   51    4

In the event the number of Covered Employees satisfying subparagraph (i) or the
comparable requirements set forth in the Pension Plan for Covered Employees
whose 1999 Compensation, as defined in Section 2.18(c) of the Pension Plan, is
less than $110,000 exceeds a Departmental Limit, such Covered Employees shall be
ranked based upon their combined age and Vesting Service (as determined under
Article IV of the Pension Plan) as of April 1, 2000, and the benefit
enhancements described in subsection (b) or in the Pension Plan shall be
provided to the Covered Employees with the greatest combined age and Vesting
Service up to the Departmental Limit.

(b)     Each Covered Employee described in subsection (a) shall:

 (i)     for purposes of calculating Vesting Service, Total Credited Service and
Total Offset Service and determining actuarial reductions for payments beginning
before Normal Retirement Date, receive an additional 5 years of service (up to a
maximum of 40 years of service) and shall be deemed to have attained an age 5
years older than his actual age (up to a maximum of age 65),

 (ii)     be treated as having satisfied the requirements to have an Early
Supplemental Pension Retirement Date if he has not satisfied the requirements to
have an Early Retirement Date under the Pension Plan, and

 (iii)     be treated as having been a Covered Employee for 60 full consecutive
months for purposes of Section 4.02(c)(3) of the Pension Plan when calculating
Total Credited Service and Total Offset Service under this Supplemental Plan
(409A Grandfathered Component).

2.11     2001 VERP

(a)     Effective March 1, 2001, the benefit enhancements described in
subsection (b) shall be provided to any Participant who is a Covered Employee
under the Pension Plan who satisfies the requirements of (a)(i) and (ii).

 (i)     The requirements of this subparagraph are satisfied by a Covered
Employee:

(A)     whose 2000 Compensation, as defined in Section 2.18(c) of the Pension
Plan, is at least $110,000 and whose annual salary rate as of December 31, 2000
is less than $140,000;

 

20



--------------------------------------------------------------------------------

(B)     who is at least age 52 on or before May 1, 2001;

(C)     who is an active non-agreement employee on a Band D or lower position
working in one of the departments listed in subparagraph (a)(ii) as of
December 31, 2000;

(D)     who, as of March 1, 2001, is not a loaned executive, is not on long-term
disability under the Union Pacific Long-Term Disability Plan, or is not on a
leave of absence (except those granted a leave under the Family and Medical
Leave Act or as an accommodation under the Americans with Disabilities Act);

(E)     who agrees to terminate employment with the Company and all Affiliated
Companies on the date selected by the Company, which date shall not occur after
September 30, 2001, and continues to provide satisfactory service as determined
by the Company until that date; and

(F)     who elects to receive the benefit enhancements described in subsection
(b) during the period beginning February 2, 2001, and ending March 5, 2001, by
submission of a written election and execution of other documents, including a
waiver of any and all rights or claims (other than to benefits under the
Supplemental Plan (409A Grandfathered Component) or Pension Plan) that the
Employee may have against the Company and any Affiliated Company, the
Supplemental Plan, the Pension Plan and their officers, agents and employees, in
the form and manner prescribed by the Company, and does not revoke such waiver
within the time prescribed by the Company.

(ii)     The requirements of this subparagraph are satisfied by a Covered
Employee who, as of December 31, 2000, is employed in one of the following
departments, and is a Covered Employee on March 1, 2001, provided that the
number of Covered Employees of such department satisfying subparagraph (i) or
the comparable requirements set forth in the Pension Plan for Covered Employees
whose 2000 Compensation, as defined in Section 2.18(c) of the Pension Plan, is
less than $110,000 do not exceed the department’s numerical limit set forth
below. The departments referred to below consist entirely of Union Pacific
Railroad Covered Employees, unless indicated to the contrary.

 

Department

 

  

Sub Group

 

   Departmental  
Limit

 

 

Corporate

Relations

 

   Communications    8     

 

Government Affairs - Omaha

 

   2

 

Executive

 

  

Commissary

 

   6

 

Finance

 

  

 

Accounting - Omaha (excluding VP and Contr. Staff)

 

   6

 

21



--------------------------------------------------------------------------------

Department

 

  

Sub Group

 

   Departmental  
Limit

 

    

 

Accounting - St. Louis

 

   3     

 

Banking & Credit

 

   2     

 

Financial Analysis

 

   1     

 

Planning & Analysis (excluding Bus. Dev. Planning)

 

   3     

 

Real Estate - Admin.

 

   2     

 

Real Estate - Contracts

 

   3     

 

Real Estate - Facility Man

 

   2     

 

Real Estate - Field Ops

 

   12     

 

Real Estate - Ops Supp

 

   3     

 

Tax

 

   4

Human

Resources

  

 

Planning & Development

 

   8     

 

Administrative Staff

 

   1     

 

All Other Groups

 

   6 IT/UPT   

 

All

 

   211 Labor Relations   

 

Administration

 

   3     

 

Benefits

 

   1     

 

Operations & Non-Ops

 

   1     

 

Peer Support

 

   1 Law   

 

All

 

   10 Marketing & Sales   

 

Ag Products

 

   3     

 

Autos

 

   6     

 

Chemicals

 

   6     

 

Customer Relations

 

   2     

 

Energy - Acct. Mgt.

 

   1     

 

Energy - Logistics

 

   1     

 

Industrial Products

 

   12     

 

Interline

 

   2     

 

Intermodal

 

   6     

 

NCSC

 

   10

 

22



--------------------------------------------------------------------------------

Department

 

  

Sub Group

 

   Departmental  
Limit

 

    

 

Revenue Information Mgt.

 

   1     

 

UPDS

 

   2

Operating

  

 

Car

 

   15     

 

CMS & Timekeeping

 

   6     

 

Engineering

 

   135     

 

HDC (excluding Train Dispatchers)

 

   23     

 

Locomotive - North Little Rock

 

   4     

 

Locomotive - Oper. Regions

 

   5     

 

Locomotive - All Other

 

   9     

 

Operating Practices & Safety

 

   7     

 

Operating Region - Northern (excluding Train

Dispatchers & Metra)

 

   --     

 

Telecommunications

 

   1     

 

Signal

 

   1     

 

All Other

 

   46     

 

Operating Region - Southern (excluding Train

Dispatchers)

 

   55     

 

Operating Region - Western (excluding Train

Dispatchers):

 

   --     

 

Admin. & Train Mgt.

 

   2     

 

Car

 

   6     

 

Engineering - Bridge

 

   1     

 

Engineering - Environmental

 

   2     

 

Engineering - Signal

 

   2     

 

Engineering - Track

 

   5     

 

Locomotive

 

   2     

 

Region Staff

 

   5     

 

Transportation

 

   19     

 

Risk Mgt. - Claims & Health Services

 

   18     

 

Risk Mgt. - Police (excluding Internal Placement)

 

   1     

 

Support Serv. - Jt. Fac. & NRPC Op.

 

   1

 

23



--------------------------------------------------------------------------------

Department

 

  

Sub Group

 

   Departmental  
Limit

 

    

 

Support Serv. - All Other

 

   1

NDI

  

 

All

 

   15

Supply

  

 

All

 

   17

UPC

  

 

Corporate Audit

 

   1

In the event the number of Covered Employees satisfying subparagraph (i) or the
comparable requirements set forth in the Pension Plan for Covered Employees
whose 2000 Compensation, as defined in Section 2.18(c) of the Pension Plan, is
less than $110,000 exceeds a Departmental Limit, such Covered Employees shall be
ranked based upon their combined age and Vesting Service (as determined under
Article IV of the Pension Plan) as of March 31, 2001, and the benefit
enhancements described in subsection (b) or in the Pension Plan shall be
provided to the Covered Employees with the greatest combined age and Vesting
Service up to the Departmental Limit.

(b)     Each Covered Employee described in subsection (a) shall:

 (i)     for purposes of calculating Vesting Service, Total Credited Service and
Total Offset Service and determining actuarial reductions for payments beginning
before Normal Retirement Date, receive an additional 10 years in the aggregate
(other than for purposes of determining any actuarial reduction for payment
before Normal Retirement Date for any governmental or other offset described in
Section 5.01(a)(1)(C) or in Table I, Section XII, Part1 C or D of the Pension
Plan), which shall first be applied to the Covered Employee’s age (up to a
maximum of age 65) then to service (up to a maximum of 40 years of service),

 (ii)     be treated as having completed 5 years of actual Vesting Service for
purposes of Sections 4.1 and 4.2, and

 (iii)     be treated as having been a Covered Employee for 60 full consecutive
months for purposes of applying Section 4.02(c)(3) of the Pension Plan when
calculating Total Credited Service and Total Offset Service under this
Supplemental Plan (409A Grandfathered Component).

(c)     Effective April 1, 2001:

 (i)     notwithstanding anything to the contrary in Section 2.11(a)(i)(E), but
only with the consent of the Covered Employee, the termination date selected by
the Company for a Covered Employee in Real Estate - Contracts, Real Estate -
Field Ops, and Real Estate - Ops Supp may be any date on or before December 31,
2001.

 (ii)     The Departmental Limit is increased for the subgroups listed in
Section 2.11(a)(ii) as set forth below:

 

24



--------------------------------------------------------------------------------

Department

 

  

Sub Group

 

   Revised
Departmental  
Limit

 

Finance   

 

Accounting - Omaha (excluding VP and Contr. Staff)

 

   7     

 

Real Estate - Ops Supp

 

   5 Human Resources   

All Other Groups

 

   8 Labor Relations   

 

Operations & Non-Ops

 

   2 Marketing & Sales   

 

Ag Products

 

   4     

Energy - Logistics

 

   2     

 

Industrial Products

 

   14     

 

NCSC

 

   17 Operating   

 

Operating Practices & Safety

 

   11     

 

Signal

 

   3     

All Other

 

   47     

 

Engineering - Signal

 

   3     

 

Engineering - Track

 

   7     

 

Region Staff

 

   8     

 

Transportation

 

   27

To be eligible for the benefit enhancement described in Section 2.11(b), a
Covered Employee must be described in Section 2.11(a)(i) and (ii) who, but for
the increase in the Departmental Limit, would not have received the benefit
enhancement described in 2.11(b) and who elects to receive the benefit
enhancement described in Section 2.11(b) by submitting a written election during
the period beginning April 2, 2001 and ending April 9, 2001.

2.12     Railroad 1996 Voluntary Early Retirement Program.

(a)     Effective March 20, 1996, the benefit enhancements described in
subsection (b) shall be provided to any Participant who is a Covered Employee
under the Pension Plan who:

 (i)     is actively employed on March 20, 1996 by: (A) Union Pacific Railroad
Company (“Railroad”); (B) Union Pacific Motor Freight Company (“Motor Freight”);
(C) Union Pacific Technologies Transportation System, Inc. (“UPTTS”) or Union
Pacific Distribution Services Company (“UPDS”) (collectively, the “VERP
Companies”);

 

25



--------------------------------------------------------------------------------

(ii)     is not a Grade 28 or above on March 20, 1996;

(iii)     is not on terminal vacation or on a leave of absence (other than one
required by the Family and Medical Leave Act of 1993) on March 20, 1996;

(iv)     is not a loaned executive, in a temporary position or in the internal
placement program on March 20, 1996;

(v)     has not previously been accepted to participate in a voluntary force
reduction program;

(vi)     does not have an existing termination agreement in effect with the VERP
Companies;

(vii)     is employed on March 20, 1996: (A) in Omaha, Nebraska by the
Railroad’s Information Technologies Department or Marketing and Sales
Department; (B) in Omaha, Nebraska by UPTTS; (C) in Omaha, Nebraska by UPDS, or
(D) by Union Pacific Motor Freight Company;

(viii)     had at least 10 years of Vesting Service under the Pension Plan as of
March 20, 1996 and will attain the age of at least 52 by July 1, 1996;

(ix)     had total pay in 1995 as reported on Form W-2, plus amounts not
included in taxable income due to a salary deferral election made pursuant to
the terms of a qualified cash or deferred arrangement (within the meaning of
section 401(k) of the Code) or a cafeteria plan (within the meaning of section
125 of the Code) maintained by the Employer of $125,000 or more;

(x)     elects not earlier than March 20, 1996 and not later than April 20, 1996
by submission of a written election in the form and manner prescribed by the
Administrator to retire and terminate Employment with the benefit enhancements
described in this Section; and

(xi)     remains actively employed by the VERP Companies through the date
communicated to the Covered Employee in writing on or before March 20, 1996,
which date shall not thereafter be changed for any reason and shall not be
earlier than May 1, 1996 nor later than April 30, 1997, except that the dates
for the Railroad’s Information Technologies Department are July 1, 1996 and
June 30, 1997, respectively.

(b)     Each Covered Employee described in subsection (a) shall:

(i)     for purposes of calculating Vesting Service, Total Credited Service and
Total Offset Service and determining actuarial reductions for payments beginning
before Normal Retirement Date, receive an additional 10 years in the aggregate
(other than for purposes of determining any actuarial reduction for payment
before Normal Retirement Date for any governmental or other offset described in
Section 5.01(a)(1)(C) or in Table I, Section XII, Part 1 C or D of the Pension
Plan),

 

26



--------------------------------------------------------------------------------

which shall first be applied to the Covered Employee’s age (up to a maximum of
age 65) then to service (up to a maximum of 40 years of service);

(ii)     be treated as having satisfied the requirements to have an Early
Supplemental Pension Retirement Date if he has not satisfied the requirements to
have an Early Retirement Date under the Pension Plan; and

(iii)     be treated as having been a Covered Employee for 60 full consecutive
months for purposes of applying Section 4.02(c)(3) of the Pension Plan when
calculating Total Credited Service and Total Offset Service under this
Supplemental Plan (409A Grandfathered Component).

 

27



--------------------------------------------------------------------------------

ARTICLE THREE

Manner of Payment

3.1     Payments For Retirements Under Section 2.1, 2.2(a), 2.2(b)(i) and 2.3.
Except as provided in Section 3.3, if (a) a Participant retires on a Normal
Retirement Date, an Early Retirement Date, an Early Supplemental Pension
Retirement Date, or a Postponed Retirement Date under Section 2.1, 2.2(a),
2.2(b)(i) or 2.3, and (b) at retirement is eligible to start both a Supplemental
Pension under Article Two of this Supplemental Plan (409A Grandfathered
Component) and a pension under the Pension Plan, payment of the Supplemental
Pension shall begin on the date the Participant’s Pension Plan benefits begin
pursuant to his election under the Pension Plan (and not earlier or later). In
addition, the Supplemental Pension shall be paid in the same form, and shall be
subject to the same adjustment for form of payment and the same Beneficiary
designation, as apply to the Participant’s Pension Plan benefit; provided,
however, that in the event the Participant is eligible for and elects a level
income option under the Pension Plan, the Supplemental Pension shall be paid as
a single life annuity.

3.2     Payments For Retirements Under Section 2.2(b)(ii). Except as provided in
Section 3.3, if a Participant retires on an Early Supplemental Pension
Retirement Date, and at retirement either is not vested in or is not eligible to
start a pension under the Pension Plan, payment of his Supplemental Pension
shall begin on the first day of the month next following the Participant’s Early
Supplemental Pension Retirement Date. The Participant’s Supplemental Pension
will be paid in the form of a single life annuity. The Participant is not
eligible to elect payment of his Supplemental Pension in any other form.

3.3     Payments Starting Before July 25, 2002. Effective for benefits starting
before July 25, 2002, the Administrator may have permitted a Participant
described in Section 3.1 or 3.2 who was retiring on an Early Supplemental
Pension Retirement Date that did not qualify as an Early Retirement Date under
the Pension Plan to elect, in the manner prescribed by the Administrator, to
receive payment of his Supplemental Pension in any form of payment described in
Article VIII of the Pension Plan that would have been available to the
Participant had he retired on an Early Retirement Date under the Pension Plan.
If the Participant was permitted to and elected a form of payment other than a
single life annuity, the Supplemental Pension payments are actuarially adjusted
for the form of payment elected by the Participant, as determined by the
Administrator, using factors for that purpose set forth in the Pension Plan.

 

28



--------------------------------------------------------------------------------

ARTICLE FOUR

Vesting

4.1     Termination Prior to Vesting.

(a)     A Participant who is not eligible to retire on an Early or Normal
Retirement Date on or before December 31, 2004 shall not be entitled to any
benefit under this Supplemental Plan (409A Grandfathered Component), unless:

(i)     the Participant’s Employment terminates before April 27, 1989, and after
the completion of 10 years of Vesting Service (including within such Vesting
Service not less than 5 years of actual Vesting Service under the Pension Plan);
or

(ii)     except as provided in Section 2.11(b)(ii) or Article Five, a
Participant completes 5 years of actual Vesting Service under the Pension Plan
(treating as actual service for this purpose, service described in
Section 1.3(p)(ii)) as of the earlier of the date the Participant’s Employment
terminates or December 31, 2004; provided, however, that the Chief Executive
Officer of Union Pacific may reduce the required years of actual Vesting Service
to 3 if the Chief Executive Officer of Union Pacific determines that such change
would not be disadvantageous to the Company in the case of any Participant. The
Chief Executive Officer of Union Pacific shall make such determination by the
earlier of the date the Participant terminates Employment or October 3, 2004.

4.2     Termination After Vesting. Except as provided in Section 2.11(b)(ii) or
4.4 or Articles Five and Eleven, a Participant not eligible to retire on an
Early or Normal Retirement Date on or before December 31, 2004 who is entitled
to a benefit under this Supplemental Plan (409A Grandfathered Component) under
Section 4.1 shall be entitled to receive, commencing on the Participant’s Normal
Retirement Date, the Normal Supplemental Pension computed under Section 2.1 as
of the date the Participant terminated Employment or ceased to be a Disabled
Participant. In lieu thereof, such Participant shall receive a Supplemental
Pension commencing on the earliest of:

(i)     any date prior to the Participant’s Normal Retirement Date on which the
Participant starts his benefit payments from the Pension Plan;

(ii)     in the case of a Participant who is credited with additional years of
age described in Section 1.3(c)(ii) and, as a result, would be deemed to reach
age 55 and become eligible to start his Supplemental Plan (409A Grandfathered
Component) benefits earlier than his Pension Plan benefits, the first day of the
month following the later of (A) the Participant’s termination of Employment, or
(B) the Participant’s 55th birthday (determined taking into account additional
years of age described in Section 1.3(c)(ii)); or

 

29



--------------------------------------------------------------------------------

(iii)     in the case of a Participant who is not vested under the Pension Plan,
the first day of the month following the later of (A) the Participant’s
termination of Employment, or (B) the Participant’s 55th birthday (determined
taking into account additional years of age described in Section 1.3(c)(ii)), or
the first day of any month thereafter that is prior to the Participant’s Normal
Retirement Date on which the Participant elects to start payment of his
Supplemental Pension.

The election described in (iii) must be made in writing, in a form prescribed by
the Administrator, at least six (6) months before, and in the tax year of the
Participant immediately preceding, the elected benefit start date. Any
Supplemental Pension paid to the Participant commencing prior to Normal
Retirement Date shall equal (I) the amount described in Section 2.1(a) adjusted
for early payment as of the early benefit start date in accordance with
Section 6.04 of the Pension Plan (taking into account any additional years of
age described in Section 1.3(c)(ii) for purposes of adjusting both the gross and
offset portions of the benefit except as provided otherwise in Section 2.11),
reduced by (II) the amount described in Section 2.1(b), if any, adjusted for
payment as of the early benefit start date in accordance with Section 6.04 of
the Pension Plan. Notwithstanding the preceding sentence, if the Participant’s
Supplemental Pension begins prior to his Pension Plan benefit, the reduction
described in (II) shall be calculated and apply beginning on the earliest date
benefits are payable to the Participant under the Pension Plan, even if the
Participant’s Pension Plan benefits do not actually start on that earliest date.

4.3     Form of Vested Benefit.

(a)     Benefits Payable Under Supplemental Plan (409A Grandfathered Component)
and Pension Plan. Except as provided in Section 4.4, if a Participant is
entitled to benefits under both the Supplemental Plan (409A Grandfathered
Component) and the Pension Plan and benefits under both Plans start on the same
date, the Supplemental Pension determined under Section 4.2 shall be paid in the
same form, and shall be subject to the same adjustment for form of payment and
the same Beneficiary designation, as apply to the Participant’s Pension Plan
benefit. The Participant’s Supplemental Pension determined under Section 4.2
shall be adjusted for form of payment, as appropriate, pursuant to Article VIII
of the Pension Plan. If, however, such Participant’s Supplemental Plan (409A
Grandfathered Component) benefit starts before his Pension Plan benefit, the
Participant’s Supplemental Pension will be paid in the form of a single life
annuity.

(b)     No Benefits Payable Under Pension Plan. Except as provided in
Section 4.4, in the event a Participant is entitled to a benefit from the
Supplemental Plan (409A Grandfathered Component) but is not vested in a benefit
under the Pension Plan, the Participant shall receive payment of his
Supplemental Pension determined under Section 4.2 in the automatic form of
payment described in Section 8.02 of the Pension Plan that would have applied to
the Participant had he been eligible for and started payment under the Pension
Plan on the same day. The Participant’s Supplemental Pension determined under
Section 4.2 shall be adjusted for form of payment, as appropriate, pursuant to
Article VIII of the Pension Plan.

 

30



--------------------------------------------------------------------------------

4.4     Payments Starting Before July 25, 2002. The rules set forth in Sections
4.2 and 4.3, above, applied to Supplemental Plan (409A Grandfathered Component)
benefits starting before July 25, 2002, unless the Administrator advised the
Participant to the contrary.

 

31



--------------------------------------------------------------------------------

ARTICLE FIVE

Certain Employee Transfers

5.1     Transfers into Supplemental Plan from Resources Supplemental Plan. If
any employee who is a participant in the Supplemental Pension Plan for Exempt
Salaried Employees of Union Pacific Resources Company and Affiliates is
transferred on or before October 15, 1996 to the Company and becomes a
Participant after such transfer, such employee shall retain no rights in the
other supplemental pension plan and shall receive all benefits to which entitled
under this Supplemental Plan (409A Grandfathered Component), based upon Total
Credited Service and Total Offset Service which shall include, as to such
employee, any service which would have been used in determining the
Participant’s benefits under such other supplemental pension plan.

5.2     Transfers to Resources Supplemental Plan. If a Participant is
transferred on or before October 15, 1996 to an Affiliated Company participating
in the Supplemental Pension Plan for Exempt Salaried Employees of Union Pacific
Resources Company and Affiliates and becomes a participant in the supplemental
pension plan of the Affiliated Company after such transfer, such former
Participant shall retain no rights in this Supplemental Plan if such other
supplemental pension plan has provisions that substantially conform to the
transfer provisions for the protection of transferees that are contained in
Section 5.1.

5.3     No Duplication of Benefits. There shall under no circumstances be any
duplication of benefits under this Supplemental Plan or any supplemental pension
plan of an Affiliated Company or former Affiliated Company by reason of the same
period of employment.

 

32



--------------------------------------------------------------------------------

ARTICLE SIX

Pre-Retirement Survivor’s Benefit

6.1     Eligibility. The Surviving Spouse of a Participant who either
(a) terminates Employment or ceases to be a Disabled Participant due to death,
or (b) (i) terminates Employment other than due to death after becoming entitled
to a Supplemental Pension under Article Two or Article Four, and (ii) dies prior
to the commencement of payment of the Supplemental Pension shall receive the
benefit determined pursuant to Section 6.2.

6.2     Surviving Spouse’s Benefit.

(a)     Subsidized Death Benefits.

(i)     Except as provided in subsection (ii) or Section 6.4, the benefit
payable to the Surviving Spouse of a Participant described in Section 6.1 who
dies:

(A)     on or after January 1, 1994 while a Disabled Participant, but before
Early or Normal Retirement Date under the terms of the Pension Plan;

(B)     on or after the Effective Date during Employment, but before Early or
Normal Retirement Date under the terms of the Pension Plan;

(C)     on or after the Effective Date during Employment, but after Early or
Normal Retirement Date under the terms of the Pension Plan; or

(D)     on or after the Effective Date after terminating Employment or ceasing
to be a Disabled Participant, provided that such termination or cessation
occurred after Early or Normal Retirement Date under the terms of the Pension
Plan; and provided further that such Early or Normal Retirement Date occurs on
or before December 31, 2004

shall be a monthly annuity payable for the Surviving Spouse’s life. Monthly
payments to the Surviving Spouse shall equal one-half of the monthly
Supplemental Pension such Participant would have received (assuming, for a
Participant described in Section 6.1(a), the Participant had vested) in the form
of a single life annuity (in the form of a Qualified Joint and Survivor Annuity
for a Participant described in (B) whose death occurs prior to 1994), if the
Participant had survived (but accrued no additional benefits after death) and
started his Supplemental Pension on the date Supplemental Plan (409A
Grandfathered Component) benefits begin to the Surviving Spouse under
Section 6.3. Notwithstanding anything in the Supplemental Plan (409A
Grandfathered Component) to the contrary, the Surviving Spouse’s benefit with
respect to a Participant described in (A) or (B), above, shall be determined by
applying, for purposes of any adjustment for payment prior to Normal Retirement
Date, the early retirement reduction factors of Section 6.03 of the Pension
Plan.

 

33



--------------------------------------------------------------------------------

(ii)     Except as provided in Section 6.4, the benefit payable to the Surviving
Spouse of a Participant described in Section 6.1, who dies other than under
circumstances described in Section 6.2(a)(i) but after becoming eligible for an
Early Supplemental Pension under Section 2.2 based on an Early Supplemental
Pension Retirement Date or who dies under circumstances described in
Section 6.2(a)(i) but is described in Section 6.3(b), shall be an annuity
payable for the Surviving Spouse’s life calculated as follows:

(A)     In the case of a Participant who is entitled to both a pension under the
Supplemental Plan (409A Grandfathered Component) and a pension under the Pension
Plan, monthly payments to the Surviving Spouse shall equal one-half of the
monthly Supplemental Pension in the form of a single life annuity calculated for
the Participant as described in Section 2.2(b)(i)(A) as if the Participant had
survived (but accrued no additional benefits after death) and started his
Supplemental Pension on the date Supplemental Plan (409A Grandfathered
Component) benefits begin to the Surviving Spouse under Section 6.3, reduced by
any survivor benefit that the Surviving Spouse is entitled to receive from the
Pension Plan (attributable to the Participant’s accrued benefit under the
Pension Plan as of the earlier of the date of the Participant’s Separation from
Service or December 31, 2004) from the earliest date on or following the date
payments begin to the Surviving Spouse that such survivor benefit is payable
from the Pension Plan (whether or not such survivor benefit begins on the
earliest date under the Pension Plan).

(B)     In the case of a Participant who is entitled to a pension under the
Supplemental Plan (409A Grandfathered Component) but is not vested in a pension
under the Pension Plan, monthly payments to the Surviving Spouse shall equal
one-half of the monthly Supplemental Pension in the form of a single life
annuity calculated for the Participant as described in Section 2.2(b)(ii)(A)(I)
as if the Participant had survived (but accrued no additional benefits after
death) and started his Supplemental Pension on the date Supplemental Plan (409A
Grandfathered Component) benefits begin to the Surviving Spouse under
Section 6.3.

(b)     Non-Subsidized Death Benefits. Except as provided in Section 6.4, the
benefit payable to the Surviving Spouse of a Participant described in
Section 6.1 who dies under circumstances other than those described in
Section 6.2(a) shall be an annuity payable for the Surviving Spouse’s life with
monthly payments equal to:

(i)     Prior to the earliest date, if any, on which the Surviving Spouse is
eligible to start any survivor benefit payable under the Pension Plan, 50% of
the monthly Supplemental Pension the Participant would have received in the form
of a Qualified Joint and Survivor Annuity determined as if the Participant is
not entitled to a pension under the Pension Plan if the Participant had survived
(and accrued no additional benefits after his death) and started his
Supplemental Pension on the date Supplemental Plan (409A Grandfathered
Component) benefits begin to the Surviving Spouse under Section 6.3; and

 

34



--------------------------------------------------------------------------------

(ii)     On or after the earliest date, if any, on which the Surviving Spouse is
eligible to start any survivor benefit payable under the Pension Plan, the
amount described in (i), above, reduced by any survivor benefit that the
Surviving Spouse is entitled to receive from the Pension Plan attributable to
the Participant’s accrued benefit under the Pension Plan as of the earlier of
the Participant’s Separation from Service or December 31, 2004 beginning on such
earliest date (whether or not such survivor benefit begins on the earliest date
under the Pension Plan).

6.3     Timing of Surviving Spouse’s Benefit. Except as provided in Section 6.4,
the benefit to which a Surviving Spouse of a Participant shall be entitled
pursuant to Section 6.2(a) or (b) shall be paid monthly to such Surviving
Spouse, commencing as of the date such Surviving Spouse elects, or is required
to, start payment of any benefit to which the Surviving Spouse is entitled under
the Pension Plan. Notwithstanding the preceding sentence:

(a)     if the Surviving Spouse is not entitled to any payment from the Pension
Plan, the Surviving Spouse shall receive payment of any Supplemental Pension to
which the Surviving Spouse is entitled under Section 6.2 beginning as of the
later of (i) the first of the month following the Participant’s 55th birthday
(determined taking into account any additional years of age described in
Section 1.3(c)(ii)), or (ii) the first of the month following the date of the
Participant’s death.

(b)     if the deceased Participant would have been entitled or required to
start his Supplemental Plan (409A Grandfathered Component) benefit on an earlier
date than the Participant would have been entitled to start his Pension Plan
benefit had he survived, the Surviving Spouse shall receive payment of any
Supplemental Pension to which the Surviving Spouse is entitled under Section 6.2
beginning as of the later of (i) the earliest date as of which the Participant
would have been eligible or required to start payments pursuant to Article Two,
Three or Four, as appropriate, or (ii) the first of the month following the date
of the Participant’s death.

Payments to the Surviving Spouse shall end with the payment made for the month
in which the Surviving Spouse dies.

6.4     Payments Starting Before July 25, 2002. The rules for pre-retirement
death benefits set forth in Sections 6.2 and 6.3, above, applied to Supplemental
Plan (409A Grandfathered Component) pre-retirement death benefits starting
before July 25, 2002, unless the Administrator advised the Participant and/or
Surviving Spouse to the contrary.

 

35



--------------------------------------------------------------------------------

ARTICLE SEVEN

Funding

7.1     Funding. The Company’s obligations hereunder shall constitute a general,
unsecured obligation of the Company payable solely out of its general assets,
and no Participant or former Participant shall have any right to any specific
assets of the Company. To the extent that any Participant or former Participant
acquires a right to receive payments under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. The
Board of Directors of Union Pacific may, but shall not be required to, authorize
Union Pacific to establish a trust to hold assets to be used to discharge the
Company’s obligations hereunder, provided that such trust shall not confer upon
Participants or former Participants any rights other than the rights of
unsecured general creditors of the Company.

7.2     Payment to James Otto. On or about December 1, 2000, James Otto was paid
in a single sum the actuarial equivalent value of the portion of his
Supplemental Pension, payable in the form of a 50% joint and survivor annuity
with his spouse as beneficiary, that was not funded through annuity purchases.
Such single sum payment of $501.40 was in full settlement of the Supplemental
Plan’s obligation to pay such remaining benefit to James Otto or his Surviving
Spouse or other beneficiary.

 

36



--------------------------------------------------------------------------------

ARTICLE EIGHT

Administration

8.1     Responsibilities and Powers of Administrator. Except for the
responsibilities and powers elsewhere herein given specifically to the Board of
Directors of Union Pacific, the Administrator shall have all responsibilities
for the operation and administration of the Supplemental Plan and shall have all
powers and discretionary authority necessary to carry out those responsibilities
hereunder. Without limiting the generality of the foregoing, the Administrator
shall have full power and discretionary authority to:

(a)     keep and maintain such accounts and records with respect to
Participants, former Participants and Special 1990-1992 Window Participants as
are deemed necessary or proper;

(b)     determine all questions of the eligibility for participation and
benefits and of the status and rights of Participants, former Participants,
Special 1990-1992 Window Participants and any other person hereunder, make all
required factual determinations, interpret and construe the Supplemental Plan in
connection therewith and correct defects, resolve ambiguities therein and supply
omissions thereto;

(c)     adopt from time to time mortality and other tables and interest rates
upon which all actuarial calculations shall be based, including the
determination of the appropriate factors for the adjustment of pension payments;
and

(d)     adopt from time to time rules and regulations governing this
Supplemental Plan.

The Administrator shall carry out all responsibilities and exercise all powers
in accordance with the terms of the Supplemental Plan. The determination of the
Administrator as to any questions involving the responsibilities hereunder shall
be final, conclusive and binding on all persons.

8.2     Certification and Payment of Benefits. The Administrator shall compute
the amount and manner of payment of benefits to which the Participants, Special
1990-1992 Window Participants, former or retired Participants, Surviving Spouses
and beneficiaries become entitled. All payments of benefits shall be made
directly by the Company upon the instructions of the Administrator.

8.3     Reports to Board of Directors. As the Administrator deems necessary or
proper or as the Board of Directors of Union Pacific may require, but in any
event at least once during each calendar year, the Administrator shall report to
such Board on the operation and administration of the Supplemental Plan and on
any other matter concerning the Supplemental Plan deemed advisable or required
by such Board.

 

37



--------------------------------------------------------------------------------

8.4     Designation and Delegation. The Administrator may designate other
persons to carry out such of the responsibilities hereunder for the operating
and administration of the Supplemental Plan as the Administrator deems advisable
and delegate to the persons so designated such of the powers as the
Administrator deems necessary to carry out such responsibilities. Such
designation and delegation shall be subject to such terms and conditions as the
Administrator deems necessary or proper. Any action or determination made or
taken in carrying out responsibilities hereunder by the persons so designated by
the Administrator shall have the same force and effect for all purposes as if
such action or determinations had been made or taken by the Administrator.

8.5     Outside Services. The Administrator may engage counsel and such
clerical, medical, financial, actuarial, accounting and other specialized
services as is deemed necessary or desirable for the operation and
administration of the Supplemental Plan. The Administrator and persons so
designated shall be entitled to rely, and shall be fully protected in any action
or determination or omission taken or made or omitted in good faith in so
relying, upon any opinions, reports or other advice which is furnished by
counsel or other specialist engaged for that purpose.

8.6     Expenses. All expenses, including any fees for outside services under
Section 8.5, incurred by the Administrator and by persons designated by the
Administrator under Section 8.4 in the operation and administration of the
Supplemental Plan shall be paid by the Company. Neither the Administrator nor
any other person who is an employee of the Company or an Affiliated Company
shall receive any compensation solely for services in carrying out any
responsibility hereunder.

8.7     Bonding. No bond or other security shall be required of the
Administrator or of any person designated under Section 8.4.

8.8     Liability. The Administrator and persons designated by him under
Section 8.4 shall use ordinary care and diligence in the performance of their
duties. The Company shall indemnify and defend the Administrator and each other
person so designated under Section 8.4 against any and all claims, loss,
damages, expense (including reasonable counsel fees), and liability arising from
any action or failure to act or other conduct in their official capacity, except
when the same is due to the gross negligence or willful misconduct of the
Administrator or other persons.

8.9     Finality of Actions. Any action required of Union Pacific, the Company,
the Board of Directors of Union Pacific, or the Chief Executive Officer of Union
Pacific (the “CEO”) under this Supplemental Plan, or made by the Administrator
acting on their behalf, shall be made in the Company’s, the Board’s or the CEO’s
sole discretion, not in a fiduciary capacity and need not be uniformly applied
to similarly situated persons. Any such action shall be final, conclusive and
binding on all persons interested in the Supplemental Plan.

 

38



--------------------------------------------------------------------------------

ARTICLE NINE

Amendment or Termination

9.1     Amendment or Termination. The Board of Directors of Union Pacific,
acting by written resolution, reserves the right to modify, alter, amend or
terminate the Supplemental Plan from time to time and to modify, withdraw or
terminate the Supplemental Plan, to any extent that it may deem advisable;
provided, that no such modification, alteration, amendment or termination shall
impair any rights which have accrued to Participants hereunder to the date of
such modification, alteration, amendment or termination. Notwithstanding the
foregoing, (i) prior to March 1, 2013 the Senior Vice President - Human
Resources of Union Pacific; and (ii) on and after March 1, 2013 the Vice
President – Human Resources of Union Pacific Railroad Company or such other
officer or employee of Union Pacific Railroad Company or Union Pacific with
similar authority, may make all technical, administrative, regulatory and
compliance amendments to the Supplemental Plan, and any other amendment that
will not significantly increase the cost of the Supplemental Plan to the
Company, as he or she shall deem necessary or appropriate. This Supplemental
Plan (409A Grandfathered Component) is intended to be exempt from the
requirements of Section 409A, based on the grandfathering provisions set forth
in section 1.409A-6 of the Treasury Regulations. Such grandfathered status is
predicated, in part, on the basis that the terms and conditions of this
Supplemental Plan (409A Grandfathering Component) have not been materially
modified on or after October 3, 2004.

 

39



--------------------------------------------------------------------------------

ARTICLE TEN

General Provisions

10.1     Certain Rights Reserved. Nothing herein contained shall confer upon any
Employee or other person the right (a) to continue in Employment or service of
the Company or affect any right that the Company may have to terminate the
Employment or service of (or to demote or to exclude from future participation
in the Supplemental Plan) any such Employee or other person at any time for any
reason, (b) to participate in the Supplemental Plan, or (c) to receive an annual
base salary of any particular amount.

10.2     Alienability of Benefits. Payments under the Supplemental Plan may not
be assigned, transferred, pledged or hypothecated, and to the extent permitted
by law, no such payments shall be subject to legal process or attachment for the
payment of any claims against any person entitled to receive the same. Effective
on and after July 25, 2002, compliance with the provisions and conditions of any
domestic relations order relating to an individual’s Supplemental Plan benefits,
which the Administrator has determined must be complied with under the terms of
applicable law, shall not be considered a violation of this provision.

10.3     Payment Due an Incompetent. If it shall be found that any person to
whom a payment is due hereunder is unable to care for that person’s affairs
because of physical or mental disability, as determined by a licensed physician,
the Administrator shall have the authority to cause the payments becoming due
such person to be made to the legally appointed guardian of any such person or
to the spouse, brother, sister, or other person as it shall determine. Payments
made pursuant to such power shall operate as a complete discharge of the
Company’s obligations.

10.4     Governing Law. The Supplemental Plan shall be construed and enforced in
accordance with the laws of the State of Nebraska (without regard to the
legislative or judicial conflict of laws rules of any state), except to the
extent superseded by any federal law.

10.5     Successors. This Supplemental Plan shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidated or otherwise) to
all or substantially all of the business and/or assets of the Company in the
same manner and to the same extent that the Company would be bound to perform if
no such succession had taken place.

10.6     Titles and Headings Not To Control. The titles and Articles of the
Supplemental Plan and the headings of Sections and subsections of the
Supplemental Plan are placed herein for convenience of reference only and, as
such, shall have no force and effect in the interpretation of the Supplemental
Plan.

10.7     Severability. If any provisions of the Supplemental Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness,

 

40



--------------------------------------------------------------------------------

invalidity, or unenforceability shall not affect any provision of the Plan or
part thereof, each of which shall remain in full force and effect.

10.8     Determination and Withholding of Taxes. The Administrator shall have
full authority to satisfy the responsibility of Union Pacific or any Affiliated
Company to withhold taxes with respect to a Participant or former Participant,
including FICA taxes, by withholding such taxes from any distributions under the
Plan to the Participant or former Participant or his beneficiary or estate. The
Administrator shall also have full authority, with or without the consent of the
Participant of former Participant, to withhold from the individual’s
compensation from any and all sources, any FICA or other taxes applicable to
benefits accrued under the Supplemental Plan.

 

41



--------------------------------------------------------------------------------

ARTICLE ELEVEN

Transfers to Non-Covered Employment

11.1     Notwithstanding any other provision of this Supplemental Plan (409A
Grandfathered Component) to the contrary, if a Participant is transferred on or
before December 31, 2004 to the employment of an Affiliated Company that has not
adopted the Supplemental Plan (409A Grandfathered Component) (“non-covered
employment”), upon the approval of the Chief Executive Officer of Union Pacific,
any benefits to which such Participant (or his Surviving Spouse or other
beneficiary) would be entitled under the Pension Plan, the Supplemental Plan
(409A Grandfathered Component), or both, by treating such Participant’s
non-covered employment that occurred on or before December 31, 2004 as if it
were service covered by such Plans and by aggregating such service with the
Participant’s other service covered by the Plans, shall be provided to the
Participant under this Section 11.1 to the extent that such benefits exceed the
aggregate of (a) the Participant’s benefits under the Pension Plan, (b) the
Participant’s benefits under the Supplemental Plan (409A Grandfathered
Component) determined without regard to this Section 11.1, and (c) the
Participant’s benefits under any pension plan of the Affiliated Company that are
based on the Participant’s non-covered employment and/or employment otherwise
covered by the Pension and Supplemental Plans.

 

42



--------------------------------------------------------------------------------

ARTICLE TWELVE

Claims Procedure

12.1     Application for Benefits. Each Participant, former Participant, Special
1990-1992 Window Participant, Surviving Spouse or other beneficiary, or
alternate payee under a domestic relations order believing himself or herself
eligible for a benefit under this Supplemental Plan shall apply for such benefit
by completing and filing with the Administrator an application for benefits on a
form supplied by the Administrator.

12.2     Claims Before January 1, 2002. The following provisions are effective
prior to January 1, 2002: In the event that any claim for benefits is denied in
whole or in part, the person whose claim has been so denied shall be notified of
such denial in writing by the Administrator. The notice advising of the denial
shall specify the reason or reasons for denial, make specific reference to
pertinent provisions of the Supplemental Plan, describe any additional material
or information necessary for the claimant to perfect the claim (explaining why
such material or information is needed), and shall advise the claimant of the
procedure for the appeal of such denial. All appeals shall be made by the
following procedure:

(a)     The person whose claim has been denied shall file with the Administrator
a notice of desire to appeal the denial. Such notice shall be filed within 60
days of notification by the Administrator of claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

(b)     The Administrator shall consider the merits of the claimant’s written
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Administrator shall deem
relevant.

(c)     The Administrator shall ordinarily render a determination upon the
appealed claim within 60 days after receipt which determination shall be
accompanied by a written statement as to the reasons therefor. However, in
special circumstances the Administrator may extend the response period for up to
an additional 60 days, in which event it shall notify the claimant in writing
prior to commencement of the extension. The determination so rendered shall be
binding upon all parties.

12.3     Claims On or After January 1, 2002. The following provisions are
effective on and after January 1, 2002:

(a)     Claim for Benefits. A claim for Supplemental Plan benefits may be filed
by:

(i)     any person (or his duly authorized representative) who has applied for
and/or received benefits from the Supplemental Plan pursuant to Section 12.1 and
who believes that the amount and/or form of benefits provided (including no
benefits) or any change in or termination or reduction of benefits previously
provided

 

43



--------------------------------------------------------------------------------

results in a denial of benefits to which he is entitled for any reason (whether
under the terms of the Supplemental Plan or by reason of any provision of law);
or

(ii)     any Employee or other individual (or his duly authorized
representative) who believes himself to be entitled to benefits from the
Supplemental Plan.

A claim for benefits must be filed with the Administrator, in writing and in
accordance with such other requirements as may be prescribed by the
Administrator. Any claim shall be processed as follows:

(A)     When a claim for benefits has been filed by the claimant (or his duly
authorized representative), such claim for benefits shall be evaluated and the
claimant shall be notified by the Administrator of the approval or denial within
a reasonable period of time, but not later than 90 days after the receipt of
such claim unless special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period and shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 180 days after the date on which
the claim was received).

(B)     A claimant shall be given written notice in which the claimant shall be
advised as to whether the claim is granted or denied, in whole or in part. If a
claim is denied, in whole or in part, the claimant shall be given written notice
which shall contain (I) the specific reasons for the denial, (II) references to
the specific Supplemental Plan provisions upon which the denial is based, (III)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, (IV)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, (V) the claimant’s rights to seek review of
the denial and time limits and other aspects of the Supplemental Plan’s claim
review procedures, and (VI) a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse determination upon
review.

(b)     Review of Claim Denial. If a claim for benefits is denied, in whole or
in part, the claimant (or his duly authorized representative) shall have the
right to request that the Administrator review the denial, provided that the
claimant files in accordance with such requirements as may be prescribed by the
Administrator a written request for review with the Administrator within 60 days
after the date on which the claimant received written notification of the
denial. A claimant (or his duly authorized representative) may review relevant
documents, records and other information relevant to the claim (or receive
copies free of charge) and may submit to the Administrator with the written
request for review documents, records, written comments and other information
relevant to the claim for benefits, which shall be considered upon review
whether or not such information and other items were available when the claim
was

 

44



--------------------------------------------------------------------------------

originally determined. Requests for review not timely filed shall be barred. A
timely request for claim review shall be processed as follows:

(i)     Within a reasonable period of time, but not later than 60 days after a
request for review is received, the review shall be made and the claimant shall
be advised in writing of the decision on review, unless special circumstances
require an extension of time for processing the review. If an extension is
needed, the claimant shall be given a written notification within such initial
60-day period specifying the reasons for the extension and when such review
shall be completed (provided that such review shall be completed within 120 days
after the date on which the request for review was filed). However, if the
period for deciding the claim has been extended under this paragraph (i) due to
a claimant’s failure to provide information necessary to decide a claim, the
period for making a decision on review shall be tolled from the date the
claimant is sent written notice of the extension until the date on which the
claimant responds to the request for information (or such earlier date as may be
prescribed by the Administrator in accordance with applicable law and
regulations).

(ii)     The decision on review shall be forwarded to the claimant in writing
and shall include (A) specific reasons for the decision, (B) references to the
specific Plan provisions upon which the decision is based, (C) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim, and (D) a statement of the claimant’s right to bring an action
under ERISA section 502(a). A decision on review shall be final and binding on
all persons for all purposes.

(c)     Exhaustion of Claims Review Process. A claimant shall have no right to
seek review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits prior to his filing a claim for benefits and
exhausting his rights to review under this Section 12.3.

12.4     Claims Related to Corrections Under Pension Plan Compliance Statement.
Notwithstanding any provision of the Supplemental Plan to the contrary, any
individual whose Supplemental Plan benefit is recalculated or adjusted in
connections with corrections made under the Compliance Statement dated
October 25, 2001 (that was issued for the Pension Plan under the Internal
Revenue Service Voluntary Compliance Resolution Program) and who believes that
such recalculation and/or adjustment results in a denial of benefits to which he
is entitled for any reason (whether under the terms of the Supplemental Plan or
by reason of any provision of law) may file a claim with the Administrator, in
writing, stating the reasons he disagrees with such recalculation and/or
adjustment and providing proof of any service, compensation or other facts that
he believes should be taken into account. In order to be considered by the
Supplemental Plan, such written claim and proof must be received by the
Administrator by the date specified in the written notice of such recalculation
and/or adjustment that is sent by the Administrator (or his delegate), by first
class mail, to the person’s address reflected in Supplemental Plan records on
the date of the mailing. The deadline for filing a claim under this Section 12.4
that is specified in the written notice from the Administrator shall be a date
not earlier than 90 days after the date such notice

 

45



--------------------------------------------------------------------------------

is mailed to the person. Any claim described in this Section 12.4 that is not
received by the date specified in the written notice of recalculation and/or
adjustment shall be denied on the grounds that it is untimely.

12.5

 

46